The award of compensation, in part at least, rests upon subsequent insanity of plaintiff and should be vacated and the case remanded to the department with direction to limit consideration to plaintiff's physical disability caused by the injury to his foot, and previous adjudications with reference thereto.
It is manifest that plaintiff brooded over inability to obtain compensation until he is insane. Of course, under such circumstances, there is a relationship between the physical injury and the mania but not in the sense of compensable causation.
As stated in my Brother's opinion [post] we have affirmed awards for neurasthenia directly occasioned by physical injuries or severe shock, but the distinction between such cases and the instance at bar should be obvious. The instant case goes into another field and, if affirmed, sanctions compensation for subsequent mental derangement resulting from disappointment and brooding over an imagined wrong. *Page 131 
In this field my views are well expressed inKowalski v. Railroad Co., 116 Conn. 229 (164 A. 653,86 A.L.R. 957), and I quote the following therefrom:
"We must also decline to recognize that the compensable consequences of an injury, although far-reaching so long as the chain of causation remains unbroken, may be extended so as to include unhappy mental or nervous states which do not pertain to the original injury except in the sense that they arise from the pendency of proceedings for compensation for the injury or anxiety because compensation may be terminated. The distinction between such a situation and a functional nervous upset and neurotic condition having causal relation with the personal injury, as in Hunnewell's Case, 220 Mass. 351 (107 N.E. 934), is obvious. Authorities in point either directly or by admissible analogy are few. In Holt v. Yates and Thom, 3 B. W. C. C. 75, it was held that incapacity from work due to a mental condition not resulting from the original injury but from brooding over the effects of the accident are not compensable. This is in harmony with the principle in the law of torts that the liability for fright, shock or other similar and immediate emotional disturbances caused by negligence does not extend to the effects of subsequent brooding over the negligent conduct or the danger to which it had exposed the person affected. American Law Institute, Tentative Restatement Torts, Draft No. 8, § 311, pp. 45, 47. In Withers v. London, Brighton  S.C. Ry.Co., 9 B. W. C. C. 616, it was found that the original injury, to a hand, was not the physiological cause of insanity which led to the workman's suicide and it was held that, therefore, the death did not result from the injury. CozensHardy, M. R., observes (p. 625), that to hold that wherever an accident involves depression of spirits the neurasthenia and its results are attributable to *Page 132 
the accident would 'be opening a door which we ought not to open. * * * There must be some direct evidence of the insanity being a result of the accident; something more than a subsequent occurrence.' To much the same effect Warrington, L. J., says (p. 629), that 'in order that the insanity may be treated as a result of the injury, you must find that (insanity) as a physiological result, not as an indirect result from the man's brooding over the fact of the injury, or from the depression occasioned in the case of a busy man restrained by the effects of the injury from going to work.' See, also,Marshall v. Clayton  Shuttleworth, Ltd., 12 B. W. C. C. 47. A mental state or nervous disturbance caused merely by the pendency of compensation proceedings is even less necessarily referable to the injury. Coffey v. Coffey Laundries, Inc.,108 Conn. 493 (143 A. 880)."
SHARPE, J., concurred with WIEST, J.